1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     LEADING MANUFACTURING                      Case No.: 15cv1852-LAB (BGS)
       SOLUTIONS, LP,
12
                                    Plaintiff,    ORDER SETTING BRIEFING
13                                                SCHEDULE ON DEFENDANTS’
       v.                                         RULE 52 MOTION;
14
       HITCO, LTD., et al.,
15                                                ORDER GRANTING IN PART EX
                                 Defendant.       PARTE MOTION TO STAY
16
                                                  EXECUTION OF JUDGMENT;
17                                                AND
18
                                                  AMENDED ORDER REQUIRING
19                                                DEFENDANTS TO POST BOND
20
21           This amended order takes the place of the order the Court issued on
22   October 5, 2018. The Clerk is directed to remove that order (Docket no. 187) from
23   the docket and replace it with this order.
24           The Court finds Defendants’ motion to make additional findings and amend
25   the judgment (Docket no. 185) suitable for decision without argument. By October
26   22, 2018, Plaintiff may file an opposition. No reply brief is to be filed without leave.
27   The hearing on this motion is VACATED and the Court will decide the matter on
28   the papers.

                                                  1
                                                                            15cv1852-LAB (BGS)
1           Defendants’ ex parte motion is GRANTED IN PART. The judgment is stayed
2    pending the Court’s resolution of Defendants’ motion to make additional findings.
3    But the injunction requiring Theodore Smith to retain the patents (Docket no. 177
4    at 18:7–9) is not stayed.
5           Defendants have offered to post a bond for the entire monetary judgment,
6    and Plaintiff has tentatively agreed that this would be sufficient as long as the bond
7    also covers costs and interest. The parties should promptly meet and confer to
8    confirm the amount of the bond and the terms if possible. If they reach an
9    agreement, Defendants should post a bond in the agreed amount promptly, and in
10   any event by October 22.
11          If the parties do not agree on terms, Defendants must post a bond in the full
12   amount of the judgment and the parties shall file letter briefs proposing terms for
13   the stay, also by October 22. If Defendants do not fulfill their part of this, the Court
14   will lift the stay.
15
16          IT IS SO ORDERED.
17   Dated: October 17, 2018
18
19                                            Hon. Larry Alan Burns
                                              United States District Judge
20
21
22
23
24
25
26
27
28

                                                2
                                                                            15cv1852-LAB (BGS)
